Citation Nr: 0206891	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  94-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1992.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 rating decision 
by the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 1997, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In March 1998, the Board remanded the case for additional 
development and for the RO to consider evidence submitted to 
the Board without a waiver.

Subsequently, a November 1999 rating decision granted the 
veteran's claim for service connection for hypertension.  
Service connection has been repeatedly denied for right knee 
and right hand disabilities, and those issues remain on 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Right knee and right hand injuries during service were 
acute and transitory and resolved prior to separation from 
service; there is no competent (medical) evidence of current 
chronic right hand or right knee pathology.

CONCLUSIONS OF LAW

1.  A chronic right hand disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A chronic right knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. § 5000 et seq. (West Supp. 2001).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Implementing regulations were 
promulgated on August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The RO informed the veteran by 
a letter dated in April 2001 of the provisions of the VCAA 
and requested any additional evidence she may have.  The 
veteran has been provided with VA examinations on two 
occasions to evaluate her claims of service connection, and 
VA outpatient records have been obtained.  These have not 
shown any right knee or right hand pathology.  There is no 
indication that any additional development is necessary in 
order to comply with the provisions of the VCAA.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

The service medical records show that the veteran fell 
playing softball in August 1971.  She was seen with abrasions 
of the right knee.  There was no swelling, and X-rays were 
within normal limits.  In June 1975, the veteran reported 
that she jammed her right index finger playing baseball.  X-
ray was within normal limits.  In July 1975, she reported a 
one day history of right knee pain.  The knee was described 
as tender, but within normal limits.  On her report of 
medical history in March 1992, the veteran reported a history 
of right knee ache.  The examiner noted no significant 
limitations.  On the retirement examination in March 1992, 
upper extremities, lower extremities, and musculoskeletal 
examinations were noted as normal.

A VA examination conducted in August 1992 included no 
findings or complaints related to the veteran's right knee or 
right hand.  

On a December 1993 VA examination report, the veteran 
reported a history of right knee and right hand injuries 
during service.  She stated that she suffered "boxer's 
fractures" of the right hand during service.  

On examination of the right knee, there was full range of 
motion, and no crepitus to palpation.  There was some 
evidence of superior medial scar.  Lachmann's and lateral 
tests were negative.  Heel/toe walking and squatting were 
accomplished without problems.  There was no evidence of 
effusion of the right knee and patella examination was normal 
without any grind.  

On examination of the right hand, there was full active and 
passive range of motion of the hand and fingers.  Right hand 
grip was slightly limited compared to the left, and there was 
some evidence of tenderness to the palm, but no deformity of 
the hand that would be expected with boxer's fractures.  She 
was able to grasp without any abnormal pressure being placed 
on the metacarpal heads.  Neurovascular examination of both 
upper extremities was in all ways bilaterally symmetrical and 
equal.  There were no diagnoses of right hand or right knee 
pathology made.

April and August 1999 outpatient treatment records note 
complaints of right arm and hand numbness, apparently 
associated with cervical degenerative disease.  
Electromyography was normal.

In reviewing the record as a whole, the Board notes that the 
right knee and hand injuries noted during service were acute 
and transitory and resolved prior to separation from service.  
There is no medical evidence of post-service right hand or 
right knee treatment.  The August 1992 VA examination did not 
include any complaints or findings related to the right knee 
or right hand.  The December 1993 VA examination noted some 
slight tenderness and slightly diminished right hand grip, 
however these were not attributed to an inservice cause, and 
moreover, the examination report included no diagnosis of a 
chronic right hand or right knee disorder.  Significantly, 
there was no objective evidence of the "boxer's 
fracture(s)" that the veteran reported by history (and for 
which there is no evidence in the service medical records). 

The veteran's own statements as to causation or diagnosis of 
a current disability are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Consequently, the Board has concluded that the preponderance 
of the evidence is against the veteran's claim for service 
connection for right hand and right knee disabilities.  Since 
the weight of the evidence for and against the claims is not 
in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. §§ 3.102 (2001).





ORDER

Service connection for a right hand disorder is denied.

Service connection for a right knee disorder is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

